DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not Claim 1 is drawn to a method of shear wave imaging comprising generating one temporal displacement profile as a single sampled curve from a combination of the tissue displacements over time at different locations of the plurality of locations such that different tissue displacements from the different locations form the single sampled curve, the combination formed with a time shift and a scaling of at least one of the tissue displacements over time and estimating a shear wave velocity using the temporal displacement profile. 

The level of one of ordinary skill
The level of skill in the shear wave imaging art is high. Such that a person having ordinary skill in the art would typically be engineers, physicians, mathematicians, etc. 

The amount of direction provided by the inventor(s)
The inventors provide detail direction for applying a time shift to each of the different profiles ([0039]), however, no disclosure is made regarding how time shifting the profiles results in a single sampled profiles as shown in figs. 3 or 4. Furthermore, no disclosure is made regarding how to apply scalings to the different profiles which would result in a single sampled curve as shown in figs. 3 or 4. Examiner further notes that while initial time shifts and/or scales applied may be based on expected velocities and/or attenuation ([0041]), no direction is given on how to derive the expected velocities and/or attenuations and further does not provide direction on a range of velocities and/or attenuations to be tested resulting in undue experimentation required by a person having ordinary skill in the art. 

The existence of working examples


The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. For example, applicant describes that the combination is formed by testing different possible combinations ([0037]) and further describes the iterations used to find the correct velocity and attenuation in paragraph [0040]. Examiner notes that while initial time shifts and/or scales applied may be based on expected velocities and/or attenuation, no disclosure is made of a range of velocities and/or attenuations which would be tested. Finally paragraph [0040] of applicants specification discloses that any number of loops through the iteration process may be used. Thus, a person having ordinary skill in the art would not know how many different velocities and/or attenuations to test in order to generate the one temporal profile from which the velocity is estimated. 

Level of predictability in the art
Methods for tracking tissue displacements over time at a plurality of locations were well known at the time of the invention. While correlating and/or averaging displacements over time from a plurality of locations would appear to provide a temporal displacement profile as a single sampled curve, one of ordinary skill in the art would not have recognized the predictability of forming a single 

Thus, based on the evidence of record, the specification, at the time the application was filed would have not have taught one of ordinary skill how to make and/or use the full scope of the claimed invention without undue experimentation.     

Claim 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for estimating a shear wave velocity from multiple profiles which have been time shifted and/or scaled, does not reasonably provide enablement for determining a shear wave velocity from combinations which result in single sampled curve.  For example, Claim 21 discloses the step of iteratively testing different combinations of the tissue displacements over time from the locations where different combinations are formed from applying different time shifts and/or scalings based on different velocities and/or attenuations. According to applicant’s specification the iteratively tested combinations formed by applying different time shifts and/or scalings would result in a single sampled curve as depicted in figs. 3 and 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The level of one of ordinary skill
The level of skill in the shear wave imaging art is high. Such that a person having ordinary skill in the art would typically be engineers, physicians, mathematicians, etc. 

The amount of direction provided by the inventor(s)


The existence of working examples
No working examples have been provided for how the shear wave velocity is estimated using the temporal displacement profile which is a single sampled curve formed from tissue displacements from the different locations of the plurality of tracked locations. Examiner notes that while there is disclosure for how to time-shift the displacement profiles based on a tested velocity  ([0039]), there is no working example described for applying a scaling to the displacement profiles nor how the time shifts or scalings applied would result in a single sampled curve as show in figs. 3 or 4. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. For example, applicant describes that the combination is formed by testing different possible combinations ([0037]) and further describes the iterations used to find the correct velocity and attenuation in paragraph [0040]. Examiner notes that while initial time shifts and/or scales applied may be based on expected velocities and/or attenuation, no disclosure is 

Level of predictability in the art
Methods for tracking tissue displacements over time at a plurality of locations were well known at the time of the invention. While correlating and/or averaging displacements over time from a plurality of locations would appear to provide a temporal displacement profile as a single sampled curve, one of ordinary skill in the art would not have recognized the predictability of forming a single sampled curve by time-shifting and scaling multiple displacement profiles from different locations and furthermore would not have recognized the predictability of estimating a shear wave velocity from a single sampled curve formed from different tissue displacements from different locations of the plurality of locations. 

Claims 4 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4 recites the limitation “wherein different time shifts and different scalings are provided based on different velocities and attenuations”. Examiner notes that while paragraph [0039] of applicant’s specification discloses how the time shifts are provided based on different velocities, no 
Claim 25 is directed toward measuring a smoothness level of the combination with the combination in a frequency domain. Examiner notes that while the smoothness level is measured for the temporal displacement profiled and that a “lower high frequency content indicates a smoother profile”, there is no support for measuring a smoothness level of a combination in the frequency domain. The smoothness level of the temporal displacement profile not a combination in a different domain. For this reason, on of ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the time of filing. 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 27 recite “identifying the combination with the time shift and the scaling matching a norm”. It is unclear if the time shift and scaling match a norm or if the combination matches a norm.
Claim 21 recites the limitation “iteratively testing different combinations of the tissue displacements from the locations”. It is unclear if each combination results in a single sampled curve or if each combination includes multiple curves. In a case where each of the combinations results in a single sampled curve, claim 21 is rejected under 35 U.S.C. 112(a) (see scope of enablement rejection above). For examination purposes, it has been interpreted to mean each combination includes multiples curves. 
Claim 21 recites the limitation “each of the different combinations formed from tissue displacements of multiple locations”. It is unclear if the multiple locations are the plurality of locations, are locations of the plurality of locations, or are different locations. For examinations purposes, it has been interpreted to mean any locations. 
Claim 21 recites the limitation “applying different time shifts and/or scaling based on different velocities and/or attenuations”. It is unclear how the scalings are provided based on different attenuations in light of the 35 U.S.C. 112(a) rejection above.
Claim 25 recites the limitation “measuring the smoothness level of the combination with the combination in a frequency domain”. It is unclear how a smoothness level of a combination in a frequency domain is measured in light of the 35 U.S.C. 112(a) rejection set forth previously. For examination purposes, it has been interpreted that the smoothness level of the profile is measured by the combination and the combination is further transformed in to the frequency domain.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 20140276058 A1), hereinafter Fan. 
Regarding claim 21,
Fan discloses a method for shear wave imaging (at least fig. 1 and corresponding disclosure) by an ultrasound imaging system (at least fig. 7 (10) and corresponding disclosure), the method comprising:
Transmitting, from a transducer, a pushing pulse (at least fig. 1 (30) and corresponding disclosure), the pushing pulse generating a shear wave in tissue of a patient ([0004] which discloses an acoustic radiation force excitation is transmitting into a patient and displacements at locations are measured in response to a shear wave resulting from the excitation (i.e. push pulse)).
Tracking, by the ultrasound imaging system, tissue displacements over time at a plurality of locations in a region of interest ([0023] which discloses displacement is measured over time at one or more locations and [0025] which discloses the displacement is detected with ultrasound scanning in a 
Generating a temporal displacement profile (at least fig. 6 the filtered displacement profile at 275 Hz and corresponding disclosure) from a combination of the tissue displacement over time of different ones of the locations ([0048] which discloses each curve on the plot of fig. 6 represents a detection position, thus the images of fig. 6 including the filtered image comprises a combination of the four locations on to one profile in its broadest reasonable interpretation). 
The combination formed with a time shift and a scaling (at least fig. 6 and corresponding disclosure. Examiner notes the combination filtered at 275 Hz is time shifted and scaled relative to the original combination) of at least one of the tissue displacements over time (Examiner notes each of the tissue displacements are time shifted and scaled).
The temporal displacement profile having a second sampling rate greater than the first sampling rate (at least fig. 6. Examiner notes the sampling rate of the filtered image is increased as there are more sampling points provided in a same time frame (e.g. 11 seconds) as the original. The sampling rate would be increased since the sampling points are closer together in comparison to the original profile depicted in fig. 6)
Iteratively testing different combinations of the tissue displacements over time from the locations (at least fig. 6 and corresponding disclosure. [0048] which discloses a filter bank of different center frequencies are applied to the shear wave displacement data and the same data is filtered with different pass bands) wherein the different combinations are formed from applying different time shifts and different scaling are provided based on different velocities and attenuations, respectively ([0052] which discloses velocities are provide for different frequency bands and [0044] which discloses attenuations for different narrow band components. Examiner notes that because each frequency band 
Selecting a temporal displacement profile (at least fig. 6 and corresponding disclosure. [0041] which discloses the smoothed or filtered displacement curve is used (i.e. selected) for the maximum calculation. Examiner further notes each temporal displacement profile would necessarily be selected depending on which frequency band was being applied) from one of the combinations, the temporal displacement profile (at least fig. 6 (275 Hz filtered profile for example)) having a second sampling rate greater than the first sampling rate (Examiner notes the sampling rate of the filtered image at 275 Hz is increased as there are more sampling points provided in a same time frame (e.g. 11 seconds) as the original)
Estimating a shear wave velocity using the selected temporal displacement profile ([0049] which discloses filtering the displacement data to estimate the shear velocity); and 
Displaying an image showing of the estimate of the shear wave velocity ([0059] which discloses the shear wave velocity is displayed) 

Regarding claim 22,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein the pushing pulse is an acoustic radiation force impulse ([0015] which discloses acoustic radiation force impulse to induce shear wave propagation).

Regarding claim 23,


Regarding claim 24,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses selecting the combination as having a greater smoothness level than others of the combinations ([0041] which discloses a smoothed or filtered displacement profile is used (i.e. selected). Examiner notes that in the frequency band selection of 275 Hz is selected it would appear to have a greater smoothness level in its broadest reasonable interpretation and in light of the 35 U.S.C. 112(b) above)   

Regarding claim 25,
Fan discloses the elements of claim 24 as previously stated. Fan further discloses applying a line fit to velocity as a function of frequency (Examiner notes that a line fitting would necessarily measure a smoothness of the combination (which is used to determine the velocity) in a frequency domain).

Regarding claim 26,
Fan discloses the elements of claim 24 as previously stated. Fan further discloses wherein determining comprises measuring a match to a template ([0032] which discloses a level of similarity between current data and reference data is performed. Examiner notes the original data is first matched 

Regarding claim 27,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein generating comprises identifying the combination with the time shift and the scaling matching a norm (Examiner notes the combination appears to match a norm in its broadest reasonable interpretation. In other words, the resulting combination appears to have a normal response to the filter applied.)

Regarding claim 28,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein generating comprises generating the temporal displacement profile (at least fig. 6) from the combination of three or more of the tissue displacement over time of three of more of the locations (at least fig. 6, the combination is from 4 locations). 

Regarding claim 29, 
Fan discloses the elements of claim 21 as previously stated. Fan further discloses estimating an attenuation based on the scaling (at least figs. 3 and 4 and corresponding disclosure)

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot in view of the updated grounds of rejection. 
New  35 U.S.C. 112(a) rejections.  
New 35 U.S.C. 112(b) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793